Citation Nr: 1753004	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-08 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral ankle disabilities.


REPRESENTATION

Veteran represented by:	Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this issue in October 2015 for additional development.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral ankle disabilities.  In October 2015, the Board remanded this matter to obtain opinions from a VA examiner addressing the relationship of the Veteran's current ankle disabilities to service, to include opinions addressing whether any disability clearly and unmistakably pre-existed service and if so, whether it was clearly and unmistakably not aggravated by service.  A VA examiner provided an opinion in September 2016; however, the opinion is unclear and the examiner did not address the etiology of the diagnosed degenerative joint disease of the ankles.  See VA examination report, March 2010.  Therefore, a remand is required to obtain an addendum opinion addressing the etiology of the Veteran's ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1. Associate with the electronic claims file updated VA treatment records, if any.

2. Thereafter, ask the September 2016 VA examiner to provide an addendum opinion.  If the September 2016 examiner is not available, another examiner should be asked to provide the requested opinions.  An examination should be scheduled if the examiner deems it necessary.  The examiner is requested to address the following for each ankle:

a. For each ankle, opine whether it is clear and unmistakable (i.e., obvious, manifest, or undebatable) that the Veteran had a disability of the ankle prior to entering active service in February 1968.  Please address each ankle separately, identify the disability, and provide a detailed rationale for the findings.

b. For any ankle disability that clearly and unmistakably pre-existed service, opine whether is it clear and unmistakable that it was not aggravated due to service.  Aggravation means a permanent worsening of a disability beyond its natural progression as opposed to a temporary increase in severity.  Please address each ankle and each disability separately and provide a detailed rationale for the findings.

c. For any current disability of either ankle that did not clearly and unmistakably pre-exist service, opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.  Please address any diagnoses documented since July 2009 and provide a rationale for all findings.

The examiner is directed to consider and discuss as necessary the in-service treatment, the absence of abnormal findings at separation, the fact that a bilateral ankle disability was shown many years after service, and the diagnosis of degenerative joint disease of the ankles as noted in the March 2010 examination report.

The examiner is requested to set forth a clearly articulated rationale for each opinion provided.  

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

